Case 4:14-cr-00023-MAC-KPJ Document 55 Filed 06/08/20 Page 1 of 3 PageID #: 269




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                         §
                                                  §
 versus                                           §   CRIMINAL ACTION NO. 4:14-CR-23
                                                  §
 GRADY DANE OVERMAN                               §

                                 MEMORANDUM AND ORDER

          Pending before the court is Defendant Grady Overman’s (“Overman”) pro se Motion to

 Correct a Clerical Error Pursuant to Federal Rules of Criminal Procedures Rule 36 (#51), wherein

 he seeks to have his “written judgment corrected to reflect the oral pronouncement.” Having

 considered the pending motion, the record, and the applicable law, the court is of the opinion that

 the motion should be DENIED.

 I.       Background

          On June 9, 2014, Overman pleaded guilty to two counts of Receipt of Child Pornography,

 in violation of 18 U.S.C. § 2252(a)(2) and (b)(1). On November 6, 2014, the court sentenced

 Overman to 97 months’ imprisonment, followed by a 5-year term of supervised release, and

 ordered him to pay a $200.00 special assessment. Overman did not file a direct appeal. On June

 10, 2019, Overman filed the present motion.

 II.      Analysis

          Rule 36 of the Federal Rules of Criminal Procedure states that “[a]fter giving any notice

 it considers appropriate, the court may at any time correct a clerical error in a judgment, order,

 or other part of the record, or correct an error in the record arising from oversight or omission.”

 FED. R. CRIM. P. 36. “A clerical error occurs when the court intends to do one thing, but through
Case 4:14-cr-00023-MAC-KPJ Document 55 Filed 06/08/20 Page 2 of 3 PageID #: 270



 clerical mistake or oversight does another.” United States v. Hathorn, 551 F. App’x 227, 227

 (5th Cir. 2014) (citing United States v. Buendia-Rangel, 553 F.3d 378, 379 (5th Cir. 2008)).

        Rule 36 may not be used to make a substantive alteration to a criminal sentence. See

 United States v. Illies, 805 F.3d 607, 610 (5th Cir. 2015); United States v. Spencer, 513 F.3d 490,

 492 (5th Cir. 2008).      Thus, Rule 36 is an “appropriate vehicle for changes that do not

 substantively alter the orally announced sentence but instead correct errors in the written

 judgment.” Illies, 805 F.3d at 610; accord United States v. Bernardez-Avila, No. 14-41317, 2015

 WL 5004568, at *1 (5th Cir. Aug. 24, 2015). “If the in-court pronouncement differs from the

 judgment that later issues, what the judge said at sentencing controls.” United States v. Diggles,

 957 F.3d 551, 557 (5th Cir. 2020) (en banc); accord United States v. Harris, ___ F.3d ___, No.

 18-40635, 2020 WL 3024534, at *5 (5th Cir. June 5, 2020); see United States v. Brock, 797 F.

 App’x 179, 180 (5th Cir. 2020) (quoting United States v. Martinez, 250 F.3d 941, 942 (5th Cir.

 2001)); United States v. Ivy, 735 F. App’x 151 (5th Cir. 2018). “This pronouncement rule applies

 to some supervised release conditions, but not all of them.” Diggles, 957 F.3d at 557 (citing

 United States v. Torres-Aguilar, 352 F.3d 934, 936-38 (5th Cir. 2003)); accord Harris, 2020 WL

 3024534, at *5. In Diggles, the United States Court of Appeals for the Fifth Circuit, sitting en

 banc, clarified previously inconsistent case law regarding the pronouncement of conditions of

 supervised release and held that “[i]f a condition is required, making an objection futile, the court

 need not pronounce it[, but] [i]f a condition is discretionary, the court must pronounce it to allow

 for an objection.” 957 F.3d at 559. A court’s oral adoption of recommended conditions set forth

 in a Presentence Report (“PSR”) is sufficient pronouncement of the conditions and provides a

 defendant constitutionally adequate notice and opportunity to object. Id. at 560 (citing United


                                                  2
Case 4:14-cr-00023-MAC-KPJ Document 55 Filed 06/08/20 Page 3 of 3 PageID #: 271



 States v. Bloch, 825 F.3d 862, 872 (7th Cir. 2016)); accord Harris, 2020 WL 3024534, at *5; see

 United States v. Rogers, ___ F.3d ___, No. 19-4366, 2020 WL 2843474, at *6 (4th Cir. June 2,

 2020).

          Here, when pronouncing Overman’s sentence, the court stated: “In addition, the defendant

 shall comply with the mandatory and special conditions set forth in the defendant’s presentence

 report.” The court also questioned Overman if he had read, discussed with his attorney, and

 understood the PSR, to which Overman replied in the affirmative. The court has reviewed the

 mandatory and special conditions outlined on pages 18 and 19 of Overman’s PSR and compared

 them to the conditions outlined in the judgment. The conditions are identical. Thus, Overman

 has not identified a clerical error or asserted that “the court intended to do one thing but by

 mere[ ] clerical mistake or oversight did another.” Buendia-Rangel, 553 F.3d at 379.

 III.     Conclusion

          Consistent with the foregoing analysis, Overman’s Motion to Correct a Clerical Error

 Pursuant to Federal Rules of Criminal Procedures Rule 36 (#51) is DENIED.

          SIGNED at Beaumont, Texas, this 8th day of June, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 3
